DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2,4-18 of copending Application No. 16/979,781(reference application) a temporary protective film for semiconductor sealing molding to temporarily protect a lead frame during sealing molding of forming a sealing layer that seals a semiconductor element mounted on the lead frame, comprising: a support film; and an adhesive layer provided on one surface or both surfaces of the support film and containing a resin, wherein when the temporary protective film is attached to a lead frame having a die pad and an inner lead such that the adhesive layer comes into contact with the lead frame, a 90-degree peel strength between the adhesive layer and the lead frame is 5 N/m or higher at 25°C, and when the temporary protective film is attached to the lead frame such that the adhesive layer comes into contact with the lead frame, a semiconductor element is mounted on a surface of the die pad, the surface being on the opposite side of the temporary protective film, subsequently the semiconductor element, the lead frame, and the temporary protective film are heated for 1 to 5 minutes at 400°C, and then a sealing layer for sealing the semiconductor element while being in contact with the adhesive layer is formed, a 90-degree peel strength between the adhesive layer and the lead frame as well as the sealing layer is 600 N/m or less at 180°C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
When reading the preamble in the context of the entire claim, the recitation “, a temporary protective film for semiconductor sealing molding to temporarily protect a lead frame during sealing molding of forming a sealing layer that seals a semiconductor element mounted on the lead frame” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 2, copending Application No. 16/979,781 discloses in claim 2
a temporary protective film for semiconductor sealing molding according to claim 1, wherein the adhesive layer further contains a silane coupling agent, and a content of the silane coupling agent is more than 5% by mass and less than or equal to 35% by mass with respect to the total amount of the resin.
Regarding claim 3, copending Application No. 16/979,781 discloses in claim 2,
temporary protective film for semiconductor sealing molding to temporarily protect a lead frame during sealing molding of forming a sealing layer that seals a semiconductor element mounted on the lead frame, comprising: a support film; and an adhesive layer provided on one surface or both surfaces of the support film and containing a resin and a silane coupling agent, wherein a content of the silane coupling agent is more than 5% by mass and less than or equal to 35% by mass with respect to the total mass of the resin.
Regarding claims 4-22, copending Application No. 16/979,781 discloses in claims 4-15,17,18 a device wherein a glass transition temperature of the adhesive layer is 1000C to 300°C; wherein the resin is a thermoplastic resin having an amide group, an ester group, an imide group, an ether group, or a sulfone group; wherein an elastic modulus at 200°C of the adhesive layer is 1 MPa or higher; wherein a ratio of a thickness of the adhesive layer with respect to a thickness of the support film is 0.5 or less; wherein a thickness of the adhesive layer is 1 to 20 pm; wherein the support film is a film of a polymer selected from the group consisting of an aromatic polyimide, an aromatic polyamide, an aromatic polyamideimide, an aromatic polysulfone, an aromatic polyethersulfone, polyphenylene sulfide, an aromatic polyether ketone, polyallylate, an aromatic polyether ether ketone, and polyethylene naphthalate; wherein a glass transition temperature of the support film is 200°C or higher; wherein a thickness of the support film is 5 to 100 pm; wherein a coefficient of linear expansion at 20°C to 200°C of the support film is 3.0x10-5 or less; wherein a shrinkage factor of the support film when heated for 60 minutes at 200°C is 0.15% or less; wherein the adhesive layer is provided on one surface of the support film, and the temporary protective film further includes a non-adhesive layer provided on a surface of the support film, the surface being on the opposite side of the surface provided with the adhesive layer; a winding core and the temporary protective film for semiconductor sealing molding according to claim 1 wound around the winding core; a packaging bag accommodating the reel body; a packing box accommodating the package; a lead frame having a die pad and an inner lead; and the temporary protective film according to claim 1, wherein the temporary protective film is attached to the lead frame in a direction in which the adhesive layer of the temporary protective film comes into contact with one surface of the lead frame; a lead frame having a die pad and an inner lead; a semiconductor element mounted on the die pad; a wire connecting the semiconductor element and the inner lead; a sealing layer sealing the semiconductor element and the wire; and the temporary protective film according to claim 1, wherein the adhesive layer of the temporary protective film is attached to a surface of the lead frame, the surface being on the opposite side of the surface where the semiconductor element is mounted; method for producing a semiconductor device, comprising, in the following order: a step of attaching the temporary protective film according to claim 1 on one surface of a lead frame having a die pad and an inner lead, in a direction in which the adhesive layer of the temporary protective film faces the lead frame; a step of mounting a semiconductor element on a surface of the die pad, the surface being on the opposite side of the temporary protective film; a step of providing a wire for connecting the semiconductor element and the inner lead; a step of forming a sealing layer sealing the semiconductor element and the wire, and thereby obtaining a sealing molded body having a lead frame, a semiconductor element, and a sealing layer; and a step of peeling off the temporary protective film from the sealing molded body; wherein the lead frame has a plurality of die pads, and a semiconductor element is mounted on each of the plurality of die pads, and the method further comprises a step of dividing the sealing molded body before or after peeling off the temporary protective film from the sealing molded body, and thereby obtaining semiconductor devices each having one die pad and one semiconductor element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813